DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are pending and currently under consideration for patentability.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 12, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 418 for returning to the therapy settings screen.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Locke (US 2012271256).

With regard to claim 1, Locke describes both a method and apparatus for a negative pressure wound therapy system, wherein Locke teaches an apparatus (100) 

With regard to claim 2, Locke teaches the apparatus of claim 1. Locke teaches a controller (170) is configured to operate the valve (175) to supply positive pressure when the controller applies intermittent negative pressure wound therapy (Figure 5b) to the wound.

	With regard to claim 8, Locke teaches the apparatus of claim 1. Locke teaches a valve is a solenoid valve (¶[0050 lines 6]).  

	With regard to claim 9, Locke teaches a method (Abstract) for 

With regard to claim 10, Locke teaches the method of claim 9. Locke teaches a method of operating the valve (175) to supply positive pressure is performed when intermittent negative pressure wound therapy is being applied to the wound (¶[0073 lines 4-5]). 

With regard to claim 14, Locke teaches the method of claim 9. Locke teaches a method wherein the valve is a solenoid valve (¶[0050 lines 6]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Locke, as applied to claims 1 and 11, and further in view of Svedman (US 20110015593).
	With regard to claim 3, Locke teaches the apparatus of claim 1. Locke teaches a controller (170) that operates the valve (175) to supply positive pressure via the flow path to the wound dressing.

	Locke fails to teach a control signal is a pulse-width modulation (PWM) signal, and the controller is configured to vary a duty cycle of the PWM signal.

	Svedman describes both a method and apparatus for negative pressure wound treatment, wherein Svedman teaches a control signal is a PWM signal (¶[0036 lines 6-7]), and a controller (14) is configured to vary a duty cycle of the PWM signal.

	Both Locke and Svedman are in the same field of endeavor, negative pressure wound therapy system.

Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the controller without PWM, as taught by Locke, with PWM, as taught by Svedman, to regulate efficiently the current sent to the pumps (Svedman, ¶[0045 lines 1-6]).

With regard to claim 4, Locke teaches the apparatus of claim 1. 

Locke fails to teach a controller is configured to generate the control signal using a proportional-integral­derivative (PID) calculation, and an error of the PID calculation is the pressure difference.

Svedman teaches a controller (14) is configured to generate the control signal (¶[0036 lines 5-6]) using a PID calculation (¶[0044 lines 1-3]), and an error of the PID calculation is the pressure difference (¶[0044 lines 3-7]).

Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the controller with PWM but without PID, as taught by Locke in view of Svedman, with PID, as taught by Svedman, to prevent motor stalling (Svedman, ¶[0044 lines 12-13]).

	With regard to claim 11, Locke teaches the method of claim 9. Locke teaches a control signal is a PWM signal, and said operating the valve to supply positive pressure is performed by varying a duty cycle of the PWM signal.

	Locke fails to teach a control signal is a PWM signal, and said operating the valve to supply positive pressure is performed by varying a duty cycle of the PWM signal.

	Svedman teaches a control signal is a PWM signal (¶[0036 lines 6-7]), and said 

Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the controller without PWM, as taught by Locke, with PWM, as taught by Svedman, to regulate efficiently the current sent to the pumps (Svedman, ¶[0045 lines 1-6]).

With regard to claim 12, Locke in view of Svedman teaches the method of claim 11.
Locke fails to teach a method where said generating the control signal comprises generating the control signal using a PID calculation, and an error of the PID calculation is the pressure difference.

Svedman teaches a method where said generating the control signal comprises generating the control signal using a PID calculation (¶[0044 lines 1-3]), and an error of the PID calculation is the pressure difference (¶[0044 lines 3-7]).

Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the controller with PWM but .

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Svedman, as applied in claims 3 and 4, and further in view of Carr (US 20170354767).
	
With regard to claim 5, Locke in view of Svedman teaches the apparatus of claim 4. 

Locke in view of Svedman fails to teach a controller is configured to: at a first time, determine that an accumulated error of the PID calculation is negative, and set an integral term of the PID calculation to be 0 and the accumulated error to be   0 in response to a determination that the accumulated error is negative.

Carr describes an apparatus for NPWT, wherein Carr teaches that a controller (310) is configured to: at a first time, determine that an accumulated error of the PID calculation is negative, and set an integral term of the PID calculation to be 0 and the accumulated error to be 0 in response to a determination that the accumulated error is negative (¶[6 lines 48-59]).



Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the non-zero integral term of the PID control algorithm in the first time, as disclosed by Locke in view of Svedman, with a zero integral term, as taught by Carr, to avoid both pain and discomfort of the patient (Carr ¶[89 lines 18-19]) from pressure pulses (pressure overshoots).
 
With regard to claim 6, Claim 6 recites substantially the same claim language as claim 5, and is rejected for the same reasons. 

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Locke, as applied to claim 1 and 9, and further in view of Weston (US 20100298792).

With regard to claim 7, Locke teaches the apparatus of claim 1. 

Locke fails to teach a valve is positioned before an exhaust for the source of negative pressure.



Locke and Weston are in the same field of endeavor, negative pressure wound therapy.

Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the valve without position before an exhaust for the source of negative pressure, as disclosed by Locke, with a valve before an exhaust for the source of the negative pressure, as taught by Weston, to provide rapid cycling of the level of reduced pressure within the wound dressing between two or more reduced pressure values (Weston, Abstract).

With regard to claim 13, Locke teaches the method of claim 9. 

Locke fails to teach a method wherein said providing negative pressure comprises providing negative pressure with a source of   negative pressure, and the valve is positioned before an exhaust for the source of negative pressure.

Weston teaches teach a method wherein said providing negative pressure comprises providing negative pressure with a source of  negative pressure, and the 

Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the valve without position before an exhaust for the source of negative pressure, as disclosed by Locke, with a valve before an exhaust for the source of the negative pressure, as taught by Weston, to provide rapid cycling of the level of reduced pressure within the wound dressing between two or more reduced pressure values (Weston, Abstract).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Locke (US 20140163490) discloses a negative pressure wound treatment apparatus with a positive pressure source which wicks moisture from the wound dressing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC STORR SAGE HANDBERG whose telephone number is (408)918-7565.  The examiner can normally be reached on Monday-Friday 07:30-16:30 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781                                                                                                                                                                                                        



/ERIC STORR SAGE HANDBERG/Examiner, Art Unit 3781